ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           Oliver v. Pierce, 2012 IL App (4th) 110005




Appellate Court            WINFRED OLIVER, Plaintiff-Appellant, v. GUY PIERCE, Warden,
Caption                    Pontiac Correctional Center; DONALD J. GISH, Chairperson of the
                           Adjustment Committee; SHERRY BENTON, Administrative Review
                           Board; JEFFREY GABOR, Internal Affairs; P. HASTINGS, Grievance
                           Officer; and MICHAEL P. RANDLE. Director, The Department of
                           Corrections, Defendants-Appellees.



District & No.             Fourth District
                           Docket No. 4-11-0005


Filed                      January 10, 2012


Held                       The trial court erred in dismissing plaintiff’s petition for a writ of
(Note: This syllabus       certiorari to review the administrative finding that he committed
constitutes no part of     disciplinary offenses while in prison pursuant to section 2-615 of the
the opinion of the court   Code of Civil Procedure, since the brief filed by defendants addressed the
but has been prepared      merits of plaintiff’s argument that no evidence could have supported the
by the Reporter of         finding that he committed the offenses, but those considerations were
Decisions for the          outside the scope of a section 2-615 motion, which requires the court to
convenience of the         accept as true all well-pleaded facts in the complaint and all reasonable
reader.)
                           inferences therefrom.


Decision Under             Appeal from the Circuit Court of Sangamon County, No. 10-MR-380; the
Review                     Hon. John Schmidt, Judge, presiding.



Judgment                   Reversed and remanded.
Counsel on                  Winfred Oliver, of Pontiac, appellant pro se.
Appeal
                            Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
                            Solicitor General, and Eric Truett, Assistant Attorney General, of
                            counsel), for appellees.


Panel                       JUSTICE COOK delivered the judgment of the court, with opinion.
                            Presiding Justice Turner and Justice Knecht concurred in the judgment
                            and opinion.




                                              OPINION

¶1          In June 2010, plaintiff, Winfred Oliver, an inmate at Pontiac Correctional Center, filed
        a petition for a writ of certiorari in the circuit court, alleging defendants, prison officers and
        employees, deprived Oliver of due process in connection with prison disciplinary
        proceedings against him. In November 2010, the court dismissed Oliver’s petition with
        prejudice. Oliver appeals, arguing dismissal was improper. We agree and reverse.

¶2                                       I. BACKGROUND
¶3           According to Illinois Department of Corrections (DOC) prison inmate search results,
        Oliver is currently in Pontiac, serving a 50-year sentence on his conviction for predatory
        criminal sexual assault. He is projected to be released from prison on January 2, 2050.
¶4           In December 2009, defendant Jeffrey Gabor, a DOC investigator, received a letter from
        Website Request, a company that provides Internet access to prison inmates, informing
        Gabor that Oliver had attempted to obtain photographs of preteen children from Website
        Request. Oliver had asked that Website Request send him four color prints of children as a
        test to see if they would evade Pontiac’s mail-screening system. Oliver had included with his
        request a payment of $3.40. Following the allegations, Oliver was confined in segregation.
        When confronted with Gabor’s information, Oliver admitted he had written the letter
        requesting the photographs.
¶5           In January 2010, Gabor prepared a disciplinary report alleging Oliver had violated
        disciplinary offense Nos. 501 (violating state or federal laws) and 601 (aiding and abetting,
        attempt, solicitation, or conspiracy to violate any disciplinary rule). 20 Ill. Adm. Code 504
        app. A (2011). The disciplinary report specified that the law Oliver was alleged to have
        violated was child photography by a sex offender (720 ILCS 5/11-24(c)(3) (West 2008)),
        which makes it unlawful for a child sex offender to knowingly “photograph *** a child, or
        instruct or direct another person to photograph *** a child without the consent of the parent


                                                   -2-
       or guardian.”
¶6         In February 2010, following a disciplinary hearing, the Adjustment Committee, a
       committee in charge of conducting disciplinary hearings on allegations of major offenses (see
       20 Ill. Adm. Code 504.50(d)(3) (2011)), found that Oliver committed the disciplinary offense
       as reported and recommended the following disciplinary measures against him: (1)
       revocation of one year of good-time credits, (2) one year of “C-grade,” (3) one year of
       segregation, and (4) one year of restricted commissary and audiovisual privileges. After
       receiving this finding against him, Oliver exhausted his disciplinary and administrative
       remedies, maintaining there was no evidence to support a finding that he had committed or
       solicited or attempted to commit the child photography offense underlying the disciplinary
       action.
¶7         In June 2010, Oliver filed his petition for a common law writ of certiorari in the circuit
       court. In September 2010, defendants moved to dismiss pursuant to section 2-615 of the
       Code of Civil Procedure (735 ILCS 5/2-615 (West 2008)). In November 2010, the court
       granted defendants’ motion, dismissing Oliver’s petition with prejudice.
¶8         This appeal followed.

¶9                                         II. ANALYSIS
¶ 10       On appeal, Oliver argues the trial court erred by dismissing his petition. We agree.
¶ 11       Dismissal of an action pursuant to section 2-615 is inappropriate where “the allegations
       of the complaint, when construed in the light most favorable to the plaintiff, are sufficient
       to establish a cause of action upon which relief may be granted.” Vitro v. Mihelcic, 209 Ill.
       2d 76, 81, 806 N.E.2d 632, 634 (2004). In ruling on a section 2-615 motion to dismiss, “a
       court must accept as true all well-pleaded facts in the complaint and all reasonable inferences
       therefrom.” Id. The court must consider “[a]ll facts apparent from the face of the pleadings,
       including the exhibits attached thereto.” Green v. Rogers, 234 Ill. 2d 478, 491, 917 N.E.2d
       450, 459 (2009). The court may also consider matters of which it can take judicial notice and
       judicial admissions in the record. Pooh-Bah Enterprises, Inc. v. County of Cook, 232 Ill. 2d
       463, 473, 905 N.E.2d 781, 789 (2009).
¶ 12       “A common law writ of certiorari is a general method for obtaining circuit court review
       of administrative actions when the act conferring power on the agency does not expressly
       adopt the Administrative Review Law [(735 ILCS 5/3-101 through 3-113 (West 2008))] and
       provides for no other form of review.” Hanrahan v. Williams, 174 Ill. 2d 268, 272, 673
       N.E.2d 251, 253 (1996). The standards of review in such an action “are essentially the same
       as those under the Administrative Review Law.” Id. at 272, 673 N.E.2d at 253-54.
       Particularly, “courts generally do not interfere with an agency’s discretionary authority unless
       the exercise of that discretion is arbitrary and capricious [citation] or the agency action is
       against the manifest weight of the evidence [citation].” Id. at 272-73, 673 N.E.2d at 254. As
       the statutes regarding prison disciplinary procedures (see 730 ILCS 5/3-8-7 through 3-8-10
       (West 2008)) neither adopt the Administrative Review Law nor provide another method of
       judicial review of disciplinary procedures, certiorari review of prison discipline in the circuit
       court is appropriate. Alicea v. Snyder, 321 Ill. App. 3d 248, 253, 748 N.E.2d 285, 290 (2001).

                                                 -3-
¶ 13        In Wolff v. McDonnell, 418 U.S. 539, 558 (1974), the Supreme Court held that due
       process protects a prison inmate from revocation of good-time credit unless the disciplinary
       proceedings comported with the state laws governing prison discipline. The Court stated,
       “Since prisoners in Nebraska can only lose good-time credits if they are guilty of serious
       misconduct, the determination of whether such behavior has occurred becomes critical, and
       the minimum requirements of procedural due process appropriate for the circumstances must
       be observed.” Id.
¶ 14        Like the state legislature in Wolff, our General Assembly has set forth the procedures
       required when DOC seeks to impose disciplinary segregation against an inmate or revoke his
       good-time credit or eligibility to earn good-time credit. 730 ILCS 5/3-8-7 (West 2008).
       Proceedings before the Adjustment Committee specifically are governed by section 504.80
       of title 20 of the Administrative Code (20 Ill. Adm. Code 504.80 (2011)). Under these rules,
       the Adjustment Committee determines guilt or innocence of an inmate charged with violating
       a disciplinary offense “based upon all relevant information and evidence.” 20 Ill. Adm. Code
       504.80(j) (2011). “The Committee must be reasonably satisfied there is some evidence that
       the offender committed the offense for the individual to be found guilty.” 20 Ill. Adm. Code
       504.80(j)(1) (2011). Even allowing for due deference to prison officials in “operating the
       prison disciplinary system” (Thompson v. Lane, 194 Ill. App. 3d 855, 861, 551 N.E.2d 731,
       735 (1990)), these rules establish a standard against which a court may evaluate prison
       disciplinary actions in the context of certiorari proceedings.
¶ 15        In this case, Oliver’s petition for writ of certiorari alleges that no evidence could have
       supported the Adjustment Committee’s finding that he committed disciplinary offense Nos.
       501 and 601 by committing or attempting or soliciting to commit the offense specified in his
       disciplinary report. According to Oliver, his actions at most constituted an attempt to possess
       photographs of children whereas the offense charged requires a sex offender to produce or
       direct the production of photographs of children. Accepting Oliver’s allegations as true,
       Oliver would be entitled to reversal of the Adjustment Committee’s determination of guilt
       and its imposition of sanctions against him.
¶ 16        Defendants’ brief addresses the merits of Oliver’s argument. They contend Oliver’s
       actions, when considered in light of courts’ deference to prison officials, fell within the range
       of behavior condemned by the child photography offense and the disciplinary rules.
       However, even if correct, these considerations are outside the scope of a section 2-615
       motion to dismiss. They may be better addressed in summary judgment proceedings or at a
       hearing on the merits of Oliver’s petition.

¶ 17                                  III. CONCLUSION
¶ 18      For the foregoing reasons, we reverse the trial court’s judgment and remand for further
       proceedings.

¶ 19       Reversed and remanded.




                                                 -4-